                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 JACOB RICE,                                    )
                                                )        Case No. 2:20-cv-16
        Plaintiff,                              )
                                                )        Judge Travis R. McDonough
 v.                                             )
                                                )        Magistrate Judge Cynthia R. Wyrick
 NORTHEAST CORRECTIONAL                         )
 COMPLEX, BERT BOYD, SGT.                       )
 COPELAND, C.O. BROCK, and ROGER                )
 BAILEY,                                        )
                                                )
        Defendants.                             )


                               MEMORANDUM AND ORDER


       The Court is in receipt of Plaintiff’s complaint, brought pro se under 42 U.S.C. § 1983

(Doc. 2) and his motion for leave to proceed in forma pauperis (Doc. 1).

I.     APPLICATION TO PROCEED IN FORMA PAUPERIS

       It appears from the motion for leave to proceed in forma pauperis that Plaintiff lacks

sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C. § 1915,

this motion (Doc. 1) will be GRANTED.

       Because Plaintiff is an inmate at the Northeast Correctional Complex, he is ASSESSED

the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account is DIRECTED

to submit to the Clerk, U.S. District Court, 220 West Depot Street, Suite 200, Greeneville,

Tennessee 37743 as an initial partial payment, whichever is the greater of: (a) twenty percent

(20%) of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent

(20%) of the average monthly balance in his inmate trust account for the six-month period

preceding the filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the
custodian of Plaintiff’s inmate trust account is directed to submit twenty percent (20%) of

Plaintiff’s preceding monthly income (or income credited to Plaintiff’s trust account for the

preceding month), but only when such monthly income exceeds ten dollars ($10.00), until the

full filing fee of three hundred fifty dollars ($350.00) as authorized under 28 U.S.C. § 1914(a)

has been paid to the Clerk. 28 U.S.C. § 1915(b)(2).

       To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED

to mail a copy of this memorandum and order to the custodian of inmate accounts at the

institution where Plaintiff is now confined, and to the Attorney General for the State of

Tennessee. This order shall be placed in Plaintiff’s prison file and follow him if he is transferred

to another correctional institution. The Clerk will also be DIRECTED to provide a copy to the

Court’s financial deputy.

II.    SCREENING

       A.      Plaintiff’s Allegations

       Plaintiff alleges the following in his complaint. (See generally Doc. 2.) On September

29, 2019, Plaintiff was stabbed by gang members in Unit 8 at the Northeast Correctional

Complex (“NECX”) with a corrections officer present. (Id. at 3–4.) Unit Manager Roger

Bailey, Sergeant Copeland, and Warden Bert Boyd had knowledge that the Memphis Mob “was

brewing trouble with another affiliate group,” but Defendants never took measures to deter the

rising conflict. (Id. at 4.) Gang violence “has erupted” at NECX in the previous year, and the

members of the same gang had been involved in stabbings the previous day. (Id.) Despite the

increase in gang violence, corrections officials nonetheless allowed the group “to continue their

ongoing terroristic acts.” (Id.)

       On the day of Plaintiff’s assault, Corrections Officer Brock “saw the tension” but failed

to intervene, and Sergeant Copeland knew of the tension and failed to take any preventative


                                                2
measures to quell the disturbances or ensure inmate safety. (Id.) It was only after Plaintiff was

stabbed that any corrective measures were taken. (Id.) Plaintiff seeks monetary damages for

Defendants’ alleged failure to protect him. (Id. at 5.)

       B.      Screening Standard

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim

for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B),

1915A; Benson v. O’Brian, 179 F.3d 1014, 1015–16 (6th Cir. 1999). The dismissal standard

articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp.

v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28 U.S.C.

§§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial

review under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a

less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S.

519, 520 (1972). Allegations that give rise to a mere possibility that a plaintiff might later

establish undisclosed facts supporting recovery are not well-pled and do not state a plausible

claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations

of the elements of a claim which are not supported by specific facts are insufficient to state a

plausible claim for relief. Iqbal, 556 U.S. at 681.

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,


                                                 3
906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

constitutional rights; it creates a right of action for the vindication of constitutional guarantees

found elsewhere”).

       C.      Analysis

       Plaintiff does not indicate whether he is suing Defendants in their individual capacities,

official capacities, or both. Out of an abundance of caution, the Court construes Plaintiff’s

complaint to raise allegations against Defendants in both their official and individual capacities.

               1.      Official-Capacity Allegations

       A suit against a defendant in his or her official capacity is treated as an action against the

governmental entity the officer represents. See Kentucky v. Graham, 473 U.S. 159, 166 (1985)

(holding “an official-capacity suit is, in all respects other than name, to be treated as a suit

against the entity”); Barber v. City of Salem, 953 F.2d 232, 237 (6th Cir. 1992). In an action

against an officer acting in an official capacity, “the plaintiff seeks damages not from the

individual officer, but from the entity from which the officer is an agent.” Pusey v. City of

Youngstown, 11 F.3d 652, 657 (6th Cir. 1993). Therefore, Plaintiff’s claim against Defendants in

their official capacities as employees of the Tennessee Department of Correction is actually

asserted against the State of Tennessee.

       Under the Eleventh Amendment to the United States Constitution, a State is immune

from actions for damages unless its immunity has been abrogated by Congress or expressly

waived by the State. U.S. Const. Amend XI; Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 100 (1984); Quern v. Jordan, 440 U.S. 332, 320–45 (1979). At all relevant times,

Defendants were State employees as defined under Tennessee statutory law, because they were

officials “employed in the service of and whose compensation is payable by the [S]tate.” Tenn.

Code Ann. § 8-42-101(3)(A). Tennessee has not waived its immunity. See Berndt v. State of


                                                  4
Tennessee, 796 F.2d 879, 881 (6th Cir. 1986) (noting that Tennessee has not waived immunity to

suits under § 1983). Accordingly, Plaintiff cannot recover monetary damages against

Defendants in their official capacities. See id. Therefore, NECX will be DISMISSED from this

action, and all claims against Defendants Boyd, Copeland, Brock, and Bailey in their official

capacities will likewise be DISMISSED.

               2.      Individual-Capacity Allegations

       Under the Eighth Amendment, prison officials have a duty to protect inmates from

violence by other inmates and to take reasonable measures to protect their safety. Farmer v.

Brennan, 511 U.S. 825, 832–33 (1994). Liability attaches to an officer’s failure to protect an

inmate only if the inmate demonstrates that he was “incarcerated under conditions posing a

substantial risk of serious harm,” and that the prison officials acted with deliberate indifference

to the inmate’s safety. Id. at 834. A prisoner plaintiff cannot show that a prison official showed

deliberate indifference unless he can show that “the official [knew] of and disregard[ed] an

excessive risk to inmate health or safety;” indeed, the official must have been aware of facts

giving rise to an inference that a substantial risk of serious harm existed, and he must have drawn

that inference. Id. at 837.

       Under this standard, an inmate plaintiff pursuing a claim for defendants’ failure to protect

him from harm may prove his claim by showing that the defendants knew of a threat to him but

failed to take measures to protect him from it. Id. at 843. This threat does not necessarily need

to be specific to the individual plaintiff; the Eighth Amendment is violated by “confinement in

an institution where violence and terror reign.” Grubbs v. Bradley, 552 F. Supp. 1052, 1123

(M.D. Tenn. 1982) (citation omitted). Such a situation arises in a prison where officials permit

violent offenders to hold sway over part or all of the facility, thus creating a pervasive risk of

harm that officials failed to take reasonable measures to prevent. See Farmer, 511 U.S. at 842–



                                                 5
43. In such circumstances, “it does not matter whether the risk comes from a single source or

multiple sources, any more than it matters whether a prisoner faces excessive risk of attack for

reasons personal to him or because all prisoners in his situation face such a risk.” Id. at 843.

       In this case, Plaintiff has alleged that Defendants were aware of an eruption of gang

violence at NECX and failed to take measures to curb the outbreaks of violence. Plaintiff

contends that he was stabbed due to Defendants’ failure to take preventative measures to ensure

inmate safety. Therefore, at this stage of the proceedings, the Court finds that Plaintiff has

plausibly alleged a § 1983 claim that the individual Defendants named in this lawsuit failed to

protect him from a known and/or obvious harm. Accordingly, this case should PROCEED as to

Defendants Boyd, Copeland, Brock, and Bailey in their individual capacities.

III.   CONCLUSION

       For the reasons set forth above:

       1.      Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 1) is GRANTED;

       2.      Plaintiff is ASSESSED the civil filing fee of $350.00;

       3.      The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the
               filing fee to the Clerk in the manner set for above;

       4.      The Clerk is DIRECTED to mail a copy of this memorandum and order to the
               custodian of inmate accounts at the institution where Plaintiff is now confined, to
               the Attorney General for the State of Tennessee, and to the Court’s financial deputy;

       5.      Plaintiff’s claim that Defendants Bert Boyd, Sgt. Copeland, Correctional Officer
               Brock, and Unit Manager Roger Bailey failed to protect him from a known risk of
               harm shall PROCEED;

       6.      The Clerk is hereby DIRECTED to send Plaintiff service packets (a blank
               summons and USM 285 form) for Defendants Boyd, Copeland, Brock, and
               Bailey;

       7.      Plaintiff is ORDERED to complete the service packets and return them to the
               Clerk’s Office within thirty (30) days of entry of this memorandum and order. At
               that time, the summonses will be signed and sealed by the Clerk and forwarded to
               the U.S. Marshal for service pursuant to Federal Rule of Civil Procedure 4;


                                                 6
8.    Plaintiff is NOTIFIED that failure to return the completed service packets within
      the time required will result in dismissal of this action for want of prosecution
      and/or failure to follow Court orders pursuant to Federal Rule of Civil Procedure
      41(b);

9.    Defendants shall answer or otherwise respond to the complaint within twenty-one
      (21) days from the date of service. If any Defendant fails to timely respond to the
      complaint, any such failure may result in entry of judgment by default;

10.   Defendant Northeast Correctional Complex is DISMISSED;

11.   Plaintiff’s claim against Defendants in their official capacities is DISMISSED;
      and

12.   Plaintiff is ORDERED to immediately inform the Court and Defendants or their
      counsel of record of any address changes in writing. Pursuant to Local Rule
      83.13, it is the duty of a pro se party to promptly notify the Clerk and the other
      parties to the proceedings of any change in his or her address, to monitor the
      progress of the case, and to prosecute or defend the action diligently. E.D. Tenn.
      L.R. 83.13. Failure to provide a correct address to this Court within fourteen (14)
      days of any change in address may result in the dismissal of this action.

SO ORDERED.

                                    /s/ Travis R. McDonough
                                    TRAVIS R. MCDONOUGH
                                    UNITED STATES DISTRICT JUDGE




                                      7
